On Motion to Dismiss Appeal.
MONBOE, J.
Defendant was convicted’ of soliciting and receiving orders for the sale of spirituous liquors, in the parish of Washington, where the sale of such liquors-is prohibited. The state moves to dismiss the appeal, and the motion must be sustained. The utmost penalty that could have-been imposed would have been a fine of $100’ and imprisonment, without hard labor, for 6 months (Act No. 46, p. 61, of 1906), and the penalty actually imposed was a fine of $50 and costs, or, in the alternative, imprisonment, without hard labor, for 30 days. This court is therefore without jurisdiction of the appeal from either point of view, or *447from any other point that suggests itself or has been suggested. Const, art. 85.
It is therefore adjudged that the appeal herein be dismissed.